UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7537



EDWARD E. MCCORKLE,

                                             Petitioner - Appellant,

          versus


JAMES V. PEGUESE, Warden; J. JOSEPH CURRAN,
JR., Attorney General,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-1805-RDB)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Patrick Lytle, WARNKEN, L.L.C., Towson, Maryland, for
Appellant. Edward John Kelley, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Edward E. McCorkle seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                 The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§    2253(c)(2)   (2000).    A   prisoner      satisfies    this   standard   by

demonstrating that reasonable jurists would find both that the

district     court’s   assessment   of   his     constitutional     claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently   reviewed    the    record     and   conclude   that

McCorkle has not made the requisite showing.             Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     DISMISSED




                                    - 2 -